Citation Nr: 0506280	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  01-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for right knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2000 
rating decision by the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

The veteran contends that he is entitled to an increased 
rating for his service-connected right knee disability, to 
include separate ratings for instability and limitation of 
motion.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

With regard to the veteran's claim for an increased rating 
for right knee disability, the Board has determined that the 
VA examinations of record are not adequate for rating 
purposes because they do not address all pertinent disability 
factors set forth in 38 C.F.R. §§ 4.40, 4.45 (2004).  
Specifically, the examiners did not assess functional 
impairment due to pain, incoordination, weakened movement, 
excess fatigability and flare-ups in terms of additional 
degrees of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Therefore, the veteran should be afforded a 
new VA examination.   

Furthermore, the Board notes that in a statement received by 
the RO in August 2003, the veteran's representative requested 
that the veteran be scheduled for a personal hearing.  The 
representative did not specify the issue on which he was 
seeking a hearing, nor did he specify whether the veteran 
desired a hearing before a hearing officer at the RO or 
before the Board.  There is no indication that the veteran 
has ever been scheduled for a hearing.  The RO should contact 
the veteran to see if he wishes to proceed with a hearing 
and, if so, to clarify the type of hearing desired.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should obtain a copy of all 
pertinent VA medical records for the 
period since November 2004.  If the 
veteran identifies any other outstanding 
records pertaining to treatment or 
evaluation of his right knee during the 
period of this claim, the RO should 
undertake appropriate development to 
obtain a copy of those records as well.

2.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.

3.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected right knee 
disability.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  Any 
indicated studies should be performed.  

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
right knee disability on the veteran's 
ability to work and provide the 
supporting rationale for this opinion.

4.  The RO should also undertake any 
other development it determines to be 
indicated.

5.  The RO should then clarify whether 
the veteran desires a hearing in this 
matter, and if so the type of hearing 
desired.  If a hearing before a Decision 
Review Officer at the RO is desired, the 
requested hearing should be provided.

6.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the right knee, 
limitation of extension of the right knee 
and recurrent subluxation or lateral 
instability of the right knee.   

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  

8.  If the veteran desires a 
videoconference hearing before the Board 
or a Board hearing at the RO, the desired 
hearing should be scheduled.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




